Levin, J.
(dissenting). I have signed Justice Kav-anagh’s opinion because I agree with him that legislation authorizing Supreme Court employees to designate or select a collective bargaining representative does not
i) confer powers belonging to the judicial branch of government on the Michigan Employment Rela*688tions Commission in violation of Const 1963, art 3, § 2 (separation of powers)
or
ii) necessarily violate Section 7 of Article 6 empowering this Court to "appoint,” "remove” and exercise "general supervision of its staff’ and to "control” "budget recommendations and the expenditure of moneys appropriated”.1
I also find myself in substantial agreement with Justice Moody’s opinion.2 1 am unable, however, to sign it because I do not agree with his construction of §7.
As Justices Kavanagh and Moody state, the jurisdictional and other issues presented do not require a decision at this time concerning the extent of judicial article (art 6) limitations on legislative power to require collective bargaining between the Court and its employees. Nevertheless, absent an expression clarifying the generalization that there may be some limitation on the duty to bargain, the Court staff might conclude that whatever limitations there may be would not significantly affect collective bargaining. Since the staff might so conclude and I am inclined to the view that § 7 bars the Legislature from requiring *689the Court to bargain concerning some subjects usually a significant part of collective bargaining, I believe I am obliged to state that tentative view to avoid engendering misunderstanding of the extent of my concurrence with the view that the Legislature may require the Court to recognize and bargain with a representative of its employees.
Although this Court has held that art 4, § 48 empowers the Legislature to require collective bargaining between a public employer and its employees, that and other grants of legislative power are subject to limitations imposed by other, conflicting, provisions of the Constitution. The unique reservation in the Constitution itself to the Supreme Court of powers i) to "appioint,” "remove” and "have general supervision of its staff”, and ii) to "control” preparation of its budget recommendations and expend for any purpose pertaining to its operations whatever moneys are appropriated, suggests that the framers did not intend that the Legislature could enact laws concerning the subject matter or inhibiting the free and independent exercise by this Court of the powers so reserved to it by § 7. And since those powers belong to this Court as it is from time to time composed, no sitting Court may, by agreement or other action, impair or constrain the power of a future Court to modify or change any decision which § 7 otherwise would empower it to make. Future Courts must, under the Constitution, be free to appoint, remove and supervise staff and exercise such controls over budget and expenditures as may appear appropriate at the time. Just as the Legislature cannot pass a law another Legislature cannot repeal, neither can the Supreme Court preclude a future Court, in the exercise of its constitutional powers, from reversing a staff, budgetary or spending decision.
*690I am thus persuaded that the Court cannot contract concerning or otherwise limit the free and independent exercise of its §7 powers, and that the Legislature may not pass laws concerning or inhibiting the exercise of those powers, and thus cannot require the Court to bargain thereon. This probably means that the Court cannot be required to bargain collectively regarding many, perhaps the most critical, of the areas of employee concern, e.g., hiring, tenure, removal, and perhaps even wages and other economic issues requiring the expenditure of appropriations.
It is with misgivings, because they are not necessary to decision, that I express these tentative views, but, again, I do so in an effort to avoid causing misunderstanding.
ORDER ON REHEARING ENTERED DECEMBER 6, 1979
On October 30, 1979 this Court ordered this matter to be reheard, ordered the clerk not to issue the Court’s order pursuant to its opinion until further order of the Court, and stated that the scope of the rehearing and procedure to be followed would be set forth in a subsequent order of the Court.
Now therefore, the Court has decided to rehear this matter without further briefs or oral argument and the Court has so considered the matter on rehearing.
On rehearing Justice Ryan withdraws his signature from the opinion authored by Justice Williams and substitutes the following as his opinion in this matter.
"I concur in the result reached by Chief Justice Coleman and so much of her opinion as acknowledges the constitutional primacy of Const 1963, art 6, § 7.”
On rehearing the remaining Justices each affirm the opinions signed by them as filed on July 27, 1979.
The clerk is now directed to issue the Court’s order pursuant to its opinions which orders the Michigan Employment Relations Commission to dismiss its case No. R77L-572G for lack of jurisdiction.

 "The Supreme Court may appoint, may remove, and shall have general supervision of its staff. It shall have control of the preparation of its budget recommendations and the expenditure of moneys appropriated for any purpose pertaining to the operation of the court or the performance of activities of its staff.” Const 1963, art 6, § 7.


 I particularly wish to associate myself with his argument on the separation of powers issue. The notion that an administrative tribunal exercises powers belonging to the judicial branch of government or that an employee of a court having appellate jurisdiction over the tribunal cannot file a claim within the tribunal’s jurisdiction against the court has no modern support in the authorities. To so hold would mean, for example, that a Supreme Court employee who suffers a work-related injury could not obtain a Worker’s Compensation Appeal Board determination if the Court objected to the WCAB taking "jurisdiction” of the employee’s claim against the Court.